

115 HR 4510 IH: No Congressional Vehicle Leases Act
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4510IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mr. Blum introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit the use of official funds provided for the operations of a House of Congress for
			 long-term vehicle leases, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Congressional Vehicle Leases Act. 2.Prohibiting use of congressional funds for long-term vehicle leases No funds appropriated or otherwise made available during a fiscal year for the operations of a House of Congress, including the official and representational expenses of a Member of Congress or the expenses of a committee or leadership office of a House of Congress, may be used to lease a vehicle for a period of longer than 30 consecutive days, or to lease a vehicle for a period of any length at a daily rate exceeding a maximum rate established by regulation.
 3.RegulationsThe Committee on House Administration of the House of Representatives (with respect to Representatives in, and Delegates and the Resident Commissioner to, the Congress) and the Committee on Rules and Administration of the Senate (with respect to Senators) shall each promulgate such regulations as may be necessary to carry out this Act.
 4.Member of Congress definedIn this Act, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 5.Effective dateThis Act shall apply with respect to leases entered into after the expiration of the 1-year period which begins on the date of the enactment of this Act.
		